Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/782,590 SINK TOP ACCESSORY, filed 2/05/2020. Claims 1-19 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the amendment.  The indicated allowability of claims 6-7 is withdrawn in view of the newly discovered reference(s) to Clayton.  Rejections based on the newly cited reference(s) follow.
Drawing Objections have been corrected and are approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton US 9,493,934 B2 in view of Stackman US PG .
Clayton:

    PNG
    media_image1.png
    657
    598
    media_image1.png
    Greyscale

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton and Stackman as applied to claim 1 above and further in view of Alley US 9,220,278.  Clayton discloses all of the limitations of the invention .

Claims 3-4, 8, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton, Stackman and Alley as applied to claim 2 above and further in view of Trinko US Pub 2013/0098276 A1. Clayton is silent as to each of the first panel, second panel, and center panel further comprise an integrated .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton, Stackman, Alley and Trinko as applied to claim 17 above. As to claim 18, applicant is referred to the rejection of claim 2 as the subject matter in this claim is contained in claim 2.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton, Stackman Alley and Trinko as applied to claim 17 above. Applicant is .
Allowable Subject Matter
Claims 9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/LORI L BAKER/Primary Examiner, Art Unit 3754